Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Burke (US 6,805,523, US 6,553,917), Black (US 5,765,486), Bruder (US 5,527,139), Murphy (US 5,239,933) disclose variations of cushion apparatuses mounted in auto rack railcars to protect objects to be transported by the railcars, wherein some of which are vertically adjustable to different positions on the inner sidewalls of the railcars. Leone (US 2015/0159684), Garcia (US 2009/0266778), Tomonari (US 2004/0262473), Krzok (US 4,225,185), and Burleigh (US 3,964,798) disclose variations mounting structures that allow vertical adjustments. The prior art of record, taken singly or in combination, does not suggest the combination of features as specifically required by instant independent claim 20, wherein the cushion apparatus includes a first fastener extending through a cushion and vertically adjustable by moving the first fastener within a cavity in a vertical panel that is coupled to a side screen of a railcar and separated from the side screen by a washer. Accordingly, instant independent claim 20 along with claims 21-24 depending therefrom are considered to be defined over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK T. LE
Primary Examiner
Art Unit 3617